Citation Nr: 1101758	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for total 
left knee replacement. 


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In April 2006, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Prior to June 9, 2009, total left knee replacement was 
manifested by chronic residuals, including severe painful motion 
and chronic weakness of the left knee.

2.  From June 9, 2009, total left knee replacement is manifested 
by flexion of no worse than 100 degrees without pain, full 
extension of the knee, by swelling occurrring approximately once 
per month and without medial or lateral instability; the Veteran 
does not require a knee brace.  


CONCLUSIONS OF LAW

1.  Prior to June 9, 2009, the criteria for a 60 percent rating 
for total left knee replacement were met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (2010).  

2.  As of June 9, 2009, the criteria for a rating in excess of 30 
percent for total left knee replacement are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055, 5256, 5261, 5262 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

A November 2002 letter provided the Veteran with notice of the 
evidence required to substantiate his increased rating claim.  
The letter informed the Veteran what information and evidence VA 
would provide and what the Veteran should provide.  A January 
2009 letter explained how disability ratings and effective dates 
are determined.  The Board notes that this notice was provided 
after the rating decision on appeal.  In Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), the U.S. Court of Appeals for the 
Federal Circuit held that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim in an SSOC 
is sufficient to cure a timing defect.  The Veteran's claim was 
readjudicated in an October 2009 SSOC, thus curing the timing 
defect.
 
Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has had 
several VA examinations. 

The Board finds that the duties to notify and assist have been 
satisfied, and    therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of 
impairment resulting from a disability is a factual determination 
in which the Board must focus on the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
In both claims for an increased rating on an original claim and 
an increased rating for an established disability, only the 
specific criteria of the Diagnostic Code are to be considered.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  See 38 
C.F.R. § 4.45.  The Court has held that the Board must determine 
whether there is evidence of weakened movement, excess 
fatigability, incoordination, or functional loss due to pain on 
use or flare-ups when the joint in question is used repeatedly 
over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2010).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in the 
case before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Knee replacement is rated according to Diagnostic Code 5055.  A 
minimum rating of 30 percent is assignable.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
impairment of the knee should be rated by analogy to Diagnostic 
Codes 5256, 5261 or 5262.  A 60 percent rating is assignable with 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  A 100 percent rating is assignable 
for one year following implantation of a prosthesis.  38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2010).

Diagnostic Code 5256 provides for ankylosis of the knee.  
Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle between 10 
degrees and 20 degrees.  When the knee is fixed in flexion 
between 20 degrees and 45 degrees, a 50 percent rating is 
assigned.  A 60 percent rating is warranted for extremely 
unfavorable ankylosis, with the knee fixed in flexion at an angle 
of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2010).  

Diagnostic Code 5261 pertains to limitation of extension of the 
leg.  A 30 percent rating is assignable for extension limited to 
20 degrees.  A 40 percent rating is assignable for extension 
limited to 30 degrees, and a 50 percent rating is assignable for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2010).    

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula. With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned. Moderate knee or 
ankle disability warrants a 20 percent rating. A 30 percent 
rating is assigned when there is marked knee or ankle disability. 
When there is nonunion with loose motion, requiring brace, a 40 
percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2010).  

In November 2002, the Veteran submitted a claim for an increased 
evaluation for his left knee disability.  The Board notes that, 
prior to the Veteran's left knee replacement surgery, a combined 
evaluation of 50 percent was in effect for the Veteran's left 
knee disability.  This was based upon a February 2002 rating 
decision which increased the evaluation from 30 percent 
disabling.  The February 2002 rating decision assigned a 30 
percent evaluation for degenerative joint disease, left knee, 
pursuant to Diagnostic Code 5010.  A separate 30 percent 
evaluation was assigned for instability of the left knee, 
pursuant to Diagnostic Code 5257.  

In an August 2003 rating decision, the assigned a 100 percent 
evaluation for total left knee replacement.  This evaluation 
remained effective for 13 months following the knee replacement 
surgery.  Subsequently, the RO assigned a 30 percent evaluation 
for left knee internal derangement, status post left knee 
replacement, effective from December 1980 to November 2002. 

At a January 2004 VA examination, the Veteran reported that, at 
present, his knee was quite asymptomatic as far as pain, but he 
did have stiffness in the knee.  On physical examination of the 
left knee, the examiner noted that there were well-healed 
incision scars for the arthrotomies of the total knee 
replacement.  The examiner noted that examination of the left 
knee was essentially within normal limits, with no particular 
swelling noted.  The examiner noted that medial collateral 
ligaments were intact.  Anterior and posterior cruciate ligaments 
were intact, and Lachman sign was negative.  Range of motion was 
from 0 to 90 degrees.  The examiner noted that the normal range 
of motion for a knee replacement would be 0 to 110 degrees.  He 
further noted that with regard to the DeLuca factor, the Veteran 
had additional disability in the neighborhood of 5 to 10 percent.  

In the December 2004 notice of disagreement, the Veteran 
indicated that his knee was worse than it had ever been.  He 
stated that he had weakness, pain and limitation of motion.  

In the substantive appeal received in June 2005, the Veteran 
stated that he was unable to walk or stand for more than one hour 
without experiencing severe pain and swelling.  He noted that he 
sometimes used crutches and bandages on the knee.

At the Board hearing in April 2006, the Veteran testified that 
his symptoms included instability, painful motion and weakness of 
the knee.   

Upon VA examination in June 2009, the Veteran denied instability 
or "giving way" of the knee.  The Veteran reported that his 
pain was gone following the knee operation in 1999.  He reported 
discomfort and tingling in his leg.  The Veteran indicated that 
his knee became swollen with flare-ups approximately once per 
month.  On physical examination, the examiner noted that there 
was no effusion of the knee.  The Veteran had full extension of 0 
degrees.  The examiner noted flexion to 120 degrees.  With repeat 
motion times three, flexion was decreased by 20 degrees.  There 
was no lateral or medial instability.  Anterior and posterior 
drawer signs revealed two millimeters of subluxation anteriorly.  
The examiner diagnosed status post knee replacement without any 
evidence of orthopedic failure. 

After a careful review of the record, the Board concludes that 
the criteria for a 60 percent rating were met for the time period 
prior to June 2009.  During that time period, the Veteran 
consistently reported severe painful motion and swelling of the 
knee.  He indicated that he could not stand for long periods of 
time.  The Veteran is competent to report that he experienced 
severe painful motion.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Thus, given the evidence of severe painful motion of the 
knee, a 60 percent rating was warranted for the time period prior 
to June 9, 2009.   

The June 2009 VA examination reflects improvement in the 
Veteran's knee disability.  At the 2009 VA examination, the  
Veteran reported that his knee pain was gone.  He indicated that 
he experienced monthly flare-ups of swelling.  The examiner noted 
full extension and flexion of the knee to 120 degrees.  On 
repeated range of motion testing, the Veterans flexion was 
reduced by 20 degrees.  There was no medial or lateral 
instability.  The examiner noted two millimeters of subluxation 
anteriorly.  The Board concludes that a 30 percent rating is 
warranted after June 9, 2009, pursuant to Diagnostic Code 5055.  
A higher rating is not warranted after June 9, 2009 under 
Diagnostic Code 5055, as the evidence during this time period 
does not  reflect that the Veteran's disability is manifested by 
severe painful motion or chronic weakness.   

The Board has also considered the applicability of Diagnostic 
Codes 5256, 5261 and 5262.   With respect to Diagnostic Code 
5256, the Board notes that the record does not show any diagnoses 
of ankylosis of the knee.  The Board notes that ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The 
VA examinations indicate that the Veteran still has mobility of 
the left knee.  Therefore, there is no basis for a rating in 
excess of 30 percent under Diagnostic Code 5256.

With respect to Diagnostic Code 5261, the 2004 VA examination 
noted extension to 90 degrees.  On VA examination in 2009, the 
Veteran had extension to 120 degrees.  With repeated testing, 
extension was limited to 100 degrees.  Therefore, a rating in 
excess of 30 percent is not assignable for limitation of 
extension under Diagnostic Code 5261.     

The Board has also considered Diagnostic Code 5262.  That rating 
code provides that a rating in excess of 30 percent is only 
assignable for nonunion of the tibia and fibula, with loose 
motion requiring a brace.  The record does not indicate that the 
Veteran requires a brace for his knee.  In this regard, the 2009 
VA examination indicated that the Veteran walked without 
assistance.   

Based upon the foregoing, the Board finds that a 60 percent 
rating was warranted for left total knee replacement for the time 
period prior to June 9, 2009, pursuant to Diagnostic Code 5055.  
The Board concludes that a rating in excess of 30 percent is not 
warranted after June 9, 2009. 

III.  Extraschedular considerations

Finally, the Board has considered whether extraschedular 
consideration is warranted.  The Board notes that the Veteran has 
reported that he is unemployable due to his left knee disability.  
In light of that claim, the Board has previously referred a claim 
of TDIU to the RO.  Although the Veteran has reported 
occupational impairment secondary to his left knee disability, 
the Board finds that this effect on industrial capability is not, 
in and of itself, of such significance as to warrant referral for 
consideration of a compensable evaluation on an extraschedular 
basis, and the Board finds that the impairment has been 
considered in the currently assigned disability rating.  38 
C.F.R. § 3.321(b); Floyd v. Brown, 9 Vet. App. 88 (1996).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds 
that the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards"; thus, the 
Board finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to June 9, 2009, a 60 percent rating is granted for total 
left knee replacement, subject to regulations governing the 
payment of monetary benefits.  

From June 9, 2009, a rating in excess of 30 percent for total 
left knee replacement is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


